Citation Nr: 9904127	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cirrhosis of the liver 
secondary to alcohol abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1984 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 1995, the veteran expressed disagreement with the 
denials of service connection for a low back disability and 
bilateral carpal tunnel syndrome.  In a rating decision dated 
in March 1996, the RO granted service connection for 
bilateral carpal tunnel syndrome.  In April 1996 the RO 
issued a supplemental statement of the case as to the issues 
of entitlement to service connection for traumatic 
degenerative joint disease of the lumbar spine and service 
connection for carpal tunnel syndrome.  In the supplemental 
statement of the case the veteran was advised that service 
connection had been granted for bilateral carpal tunnel 
syndrome but that service connection for traumatic 
degenerative joint disease of the lumbar spine remained 
denied.  In the cover letter accompanying the supplemental 
statement of the case, the veteran was advised that a 
substantive appeal had not been received with regard to these 
issues.  

The grant of service connection for bilateral carpal tunnel 
syndrome is considered a full grant of the benefit sought 
with regard to that issue.  Grantham v. Brown, 114 F.3d 1156 
(1997).  Inasmuch as the veteran has not submitted a 
substantive appeal with regard to the issue of entitlement to 
service connection for a low back disability, the Board does 
not have jurisdiction of that issue.  38 U.S.C.A. § 7105 
(West 1991); Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20 1999); 38 C.F.R. § 20.200 (1998).



FINDING OF FACT

There is no competent evidence that the veteran currently has 
cirrhosis of the liver.



CONCLUSION OF LAW

The claim of service connection for cirrhosis of the liver 
secondary to alcohol abuse is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
hospitalized from January to March 1993 in the Alcohol 
Rehabilitation Center for alcohol abuse.  In February 1993, a 
diagnosis of cirrhosis of the liver was reported.  The 
veteran was treated by abstinence from alcohol and his 
condition was stabilized.  

VA outpatient treatment records dated from November 1994 to 
September 1995 show treatment for various illnesses that are 
not currently at issue.  The records reference cirrhosis of 
the liver by history only.  In November 1994, it was reported 
that a liver panel was within normal limits.  

The veteran was accorded a VA examination in February 1995.  
At that time, he reported a history of cirrhosis of the liver 
secondary to alcohol abuse diagnosed in 1993.  The veteran 
reported that he was a heavy alcohol drinker for 13 years and 
that he discontinued drinking alcohol in January 1993.  He 
had had no complaints pertaining to cirrhosis of the liver 
since 1993.  On examination, there was mild tenderness over 
the right quadrant of the abdomen, but no definite masses or 
hepatomegaly noted.  The diagnosis was alcohol cirrhosis 
diagnosed in 1993.  The examiner noted that there was no 
residual jaundice, anemia, or any complaints pertaining to 
cirrhosis of the liver.  



Analysis

Initially the Board notes that the VA general counsel has 
held that compensation is not payable for the secondary 
effects of alcohol abuse.  VAPGCPREC 02-97 (1997); see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The United States 
Court of Veterans Appeals (Court) has interpreted the 
provisions of 38 U.S.C.A. §§ 1110, 1131 as permitting service 
connection, but not the payment of compensation, for the 
secondary effects of alcohol abuse. Barela v. West, 11 Vet. 
App. 163 (1998).  In the instant case, service connection for 
cirrhosis of the liver secondary to alcohol abuse is legally 
permissible.  The payment of compensation for such a disease 
would be legally precluded.  

The next question to be answered is whether the veteran has 
presented evidence of a well grounded claim for service 
connection, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail and the Board has no duty to 
further assist him with the development of his claim. 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for cirrhosis of the 
liver is not well grounded.  Although the veteran maintains 
that he should be granted service connection for cirrhosis of 
the liver, he has proffered no competent medical evidence to 
substantiate his assertion that he currently has a cognizable 
disability.

For his claim of service connection to be deemed plausible, 
there must be competent medical evidence in the record that 
demonstrates that he currently has the disability for which 
service connection is claimed.  Gilpin v. West, No. 97-7075 
(Fed. Cir. Sept. 11, 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service medical records show a diagnosis of 
cirrhosis of the liver in 1993 treated by alcohol abstinence.  
However, For his part, the veteran has not reported any 
complaints or treatment related to cirrhosis of the liver 
since 1993.  While the 1995 VA examination noted a mild 
tenderness over the right upper quadrant of the abdomen, 
there is no competent medical evidence to establish cirrhosis 
of the liver.  In the absence of competent evidence of a 
current disability, the claim for service connection is not 
well grounded.

To satisfy the requirement for a showing of current 
disability, there must be competent evidence of the claimed 
disease at the time of the claim for service connection.  
Gilpin v. West.  As previously noted, there is no competent 
evidence of cirrhosis of the liver since service.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown,  9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.

In the absence of competent evidence of cirrhosis of the 
liver, the claim for service connection for the claimed 
disability is not well grounded and must be denied.




ORDER

Service connection for cirrhosis of the liver secondary to 
alcohol abuse is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

